DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-10 are pending.  
Election/Restrictions
Applicant's election with traverse of the following species, corresponding to claims 1-5 and 10, in the reply filed on 03/07/22 is acknowledged.  Applicant traverses to the extent the non-elected species should be rejoined if a generic claim is allowable.  This does not appear to be an actual traversal of the election requirement and is not persuasive but it is acknowledged that if a generic claim is allowable then the non-elected species will be rejoined.  

    PNG
    media_image1.png
    73
    631
    media_image1.png
    Greyscale

The requirement is still deemed proper and is therefore made FINAL.
Claim(s) 6-9 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected subject matter, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 03/07/22.
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
If this application currently names joint inventors: in considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
When something is indicated as being “obvious” this should be taken as shorthand for “prima facie obvious to one having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the invention”.
When a range is indicated as overlapping a claimed range, unless otherwise noted, this should be taken as short hand to indicate that the claimed range is obvious in view of the overlapping range in the prior art as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim(s) 1-5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masahiro (JP 2014-091057, provided by Applicant, see machine translation) in view of Yin et al. (U.S. 2016/0121586) in view of Walther et al. (U.S. 2015/0152558).
Regarding claims 1-5 and 10, Masahiro discloses a barrier film comprising a substrate followed by an organosiloxane layer formed from hydrolysis and condensation of organofunctional alkoxysilane compounds, followed by an inorganic barrier layer formed of metal oxides ([0002], [0008], [0009], [0017], [0021], [0064]-[0065]).  The polysiloxane layer is an “organic layer” as claimed because it includes organic functional groups.
Masahiro does not disclose the particular type of inorganic layered unit as claimed.  However, Yin is also directed to barrier films and teaches that an inorganic stack layer may be formed of at least two (e.g., only two) metal oxide layers, such as, e.g., a layer of aluminum oxide and, e.g., a layer of hafnium oxide to provide good barrier properties (see abstract, [0015]).  Yin discloses an aluminum oxide layer and a hafnium oxide layer as part of an inorganic barrier layer stack as explained above, but does not disclose the order of forming these layers, however, given the extremely finite number of possible orders (i.e., aluminum oxide/hafnium oxide or hafnium oxide/aluminum oxide) in Yin, it would have been obvious to have tried the aluminum oxide/hafnium oxide layer order.  Thus, it would have been obvious to have used the metal oxide  layer stack from Yin as the metal oxide barrier layer called for in Masahiro because Yin teaches that the metal oxide layers discussed above provide good barrier properties as sought by Masahiro.
Modified Masahiro does not disclose the claimed silicon/aluminum oxide layer.  However, Walther is also directed to barrier laminates having metal oxide layers (as already taught in modified Masahiro, see above) and teaches that a layer of silicon/aluminum oxide, with 3-30 molar % of aluminum based on the combined amount of aluminum and silicon, may be provided over the metal oxide barrier layers so that the silicon/aluminum oxide layer can provided improved adhesion to subsequently formed coatings (e.g., easy to clean coatings) (see abstract, [0030], [0022]).  The above ratio range of aluminum to silicon includes, e.g., 26.6% Al and 73.3% Si which is approximately a 2.75:1 ratio of silicon to aluminum as in claims 2-3 and thus the range overlaps the claimed values.  Thus, it would have been obvious to have added the silicon aluminum oxide layer of Walther over the metal oxide layers of modified Masahiro because Walther teaches that such a layer allows for improved adhesion to subsequently formed coatings, e.g., easy to clean coatings.  
The layer order of the above layers in modified Masahiro would thus include, e.g., substrate/organopolysiloxane layer/aluminum oxide layer/hafnium oxide layer/silicon aluminum oxide layer, as in Applicant’s elected species and in claims 1, 4, 5, and 10.  It is noted that direct contact is not recited for these layers even though direct contact is taught in modified Masahiro.  
The above layers in modified Masahiro are also “laminated” because they are arranged over each other to form an overall laminate (i.e., an article composed of multiple layers).  To the extent “laminated” is a product by process limitation, it is not given patentable weight.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  See MPEP 2113.
The above laminate is explicitly disclosed as being a gas barrier laminate as claimed but is also inherently a gas barrier layer laminate based on the materials used in the layers discussed above compared to the materials used in the present application.




Conclusion
References cited in any corresponding foreign applications have been considered but would be cumulative to the above.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B NELSON whose direct telephone number is (571)272-9886 and whose direct fax number is (571)273-9886 and whose email address is Michael.Nelson@USPTO.GOV.  The examiner can normally be reached on Mon-Sat, 7am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 (faxes sent to this number will take longer to reach the examiner than faxes sent to the direct fax number above).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL B NELSON/
Primary Examiner, Art Unit 1787